DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 19-24 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in further view of Kopko et al. (US PG Pub. 2010/0242532).

[AltContent: textbox (Fourth Conduit)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First Conduit)]
[AltContent: arrow][AltContent: textbox (Even Further Conduit)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Further Conduit)][AltContent: textbox (Second Conduit)][AltContent: ][AltContent: ][AltContent: textbox (Third Conduit)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    522
    766
    media_image1.png
    Greyscale

Moses Figure 2

Regarding Claim 15, Moses discloses a method of cooling a space, the method comprising at least the acts of: 
in a first mode of operation (“medium power mode”, see Para. 41),
cooling chilled water (water is cooled by evaporator) in at least one chiller comprising an evaporator (110), a condenser (130), an evaporator inlet, an evaporator outlet, a condenser inlet, and a condenser outlet (see annotated figure 2, wherein the condenser and evaporator have a respective inlet and outlet); 
delivering at least a first portion of the chilled water from the at least one chiller to at least one cooling coil (114) through a first water conduit that connects the evaporator outlet to the cooling coil (shown in annotated figure 2); 
cooling supply air at the at least one cooling coil by transferring heat from the supply air to the at least the first portion of the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); 
delivering at least the first portion of the chilled water from the at least one cooling coil to the at least one chiller through a second water conduit that connects the cooling coil to the condenser inlet (shown in annotated figure 2, wherein the water flows from the indoor heat exchanger (114) to the condenser (130)); 
rejecting heat from the at least one chiller to the chilled water from the at least one cooling coil to form heated water (the water is heated as it passes through the indoor heat exchanger and the condenser, as shown in annotated figure 2); 
delivering the heated water from the at least one chiller to at least one heat sink (134) through a third water conduit that connects the condenser outlet to the at least one heat sink (134, as shown in annotated figure 2);
rejecting heat from the heated water at the at least one heat sink to form the chilled water that is cooled in the at least one chiller (shown in figure 2); and 
delivering the chilled water from the at least one heat sink to the at least one chiller through a fourth water conduit that connects the at least one heat sink to the evaporator inlet (shown in annotated figure 2, wherein the fluid is delivered to the evaporator (110)), and
in a second mode of operation (“high power mode”, see Para. 33):
cooling the chilled water in the at least one chiller (shown in figure 2, wherein the evaporator (110) cools the fluid in the indoor circuit (116)); 
delivering the chilled water from the at least one chiller to the at least one cooling coil through the first water conduit that connects the evaporator outlet to the cooling coil (shown in annotated figure 2, wherein the fluid that passes through the evaporator (110) further passes through the indoor heat exchanger (114)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); and 
delivering the chilled water from the at least one cooling coil (114) to the evaporator inlet of the at least one chiller through a further water conduit (shown in annotated figure 2) and through at least one water control valve (162) that controls whether the chilled water passes through the further water conduit (shown in annotated figure 2); wherein,
cooling the chilled water in at least one chiller comprises cooling the chilled water delivered from the at least one cooling coil to the at least one chiller (“high power mode”, wherein the bypasses (160 and 170) are not utilized, see Para. 33, and the water from the indoor heat exchanger (114) is delivered to the evaporator (110)), and wherein 
transitioning from the first mode of operation to the second mode of operation and transitioning from the second mode of operation to the first mode includes: operating the at least one water control valve (162) that controls whether the chilled water passes through the further water conduit (shown in annotated figure 2).
However, Moses fails to disclose passing water through multiple check valves.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches passing a cooling fluid through a first check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) being situated downstream the cooling load and upstream the evaporator (54)) and a second check valve (120).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a first check valve and a second check valve, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 16, Moses further discloses in the second mode of operation (“high power mode”, see Para. 33): 	
rejecting heat from the at least one chiller to heated water (shown in figure 2, wherein heat generated by the chiller is rejected by the condenser (130) and the outdoor air heat exchanger (134)); 
delivering the heated water from the at least one chiller to at least one heat sink (134) through the third water conduit (shown in annotated figure 2) that connects the condenser outlet to the at least one heat sink (shown in annotated figure 2, wherein the heated water is delivered to the outdoor heat exchanger (134) for cooling); 
rejecting heat from the heated water at the at least one heat sink (shown in figure annotated 2); and 
delivering the heated water from the at least one heat sink to the at least one chiller through an even further water conduit (shown in annotated figure 2) and through at least one further water control valve (172) that controls whether the heated water passes through the even further water conduit (shown in annotated figure 2, wherein the water is controlled by valve (172) to be delivered to the condenser (130) after being cooled by the outdoor heat exchanger (134)); wherein, 
in the second mode of operation, 
the rejecting of the heat from the at least one chiller to the heated water comprises heating the heated water delivered from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the heat is rejected from the chiller loop (126) through the condenser (130), thus heating the water contained within the outdoor circuit (136), said water is then delivered to the outdoor heat sink (134));
and wherein transitioning from the first mode of operation to the second mode of operation and transitioning from the second mode of operation to the first mode of operation includes: operating the at least one further water control valve (172) that controls whether the heated water passes through the even further water conduit (shown in annotated figure 2).
Regarding Claim 17, Moses further discloses operating a first water pump (118) to circulate the chilled water; and 
operating a second water pump (138)  to circulate the heated water (shown in figure 2).
Regarding Claim 19, Moses further discloses selecting between the first mode of operation and the second mode of operation based on outdoor ambient temperature (“A computer detects the temperature, humidity, dew point and other conditions inside and outside the building to determine when to cease operation of the refrigeration cycle and permit the water circuits to bypass the refrigeration circuit”, Para. 21).
Regarding Claim 20, Moses further discloses in a third mode of operation, without operating the at least one chiller (“low power mode”, see Para. 34): 
cooling the chilled water in the at least one heat sink (134, “The low power mode includes the opening of the valves 162 and 172 that permit water to flow from the indoor circuit 116 to the outdoor circuit 136 through the conduit 160 and to return through the conduit 170”, Para. 34); 
delivering the chilled water from the at least one heat sink (134) to the at least one cooling coil (114, see Para. 34, wherein the water is delivered to the indoor heat exchanger through the conduit (170)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (shown in figure 2, wherein the space is cooled through indoor heat exchanger (114) as heat is extracted from said supply air); 
delivering the supply air from the at least one cooling coil to the space (shown in figure 2, wherein the cooled air is delivered to the space through the indoor heat exchanger (114); and
delivering the chilled water from the at least one cooling coil (114) to the at least one heat sink (134); wherein,
in the third mode of operation, the cooling the chilled water in the at least one heat sink (134) comprises cooling the chilled water delivered from the at least one cooling coil (114) to the at least one heat sink (shown in figure 2, wherein fluid is delivered to the outdoor air heat exchanger (134) from the indoor air heat exchanger (114) through conduits (160 and 170)).
Regarding Claim 21, although Moses discloses delivering the chilled water from the at least one cooling coil to the evaporator inlet of the at least one chiller through the further water conduit (shown in annotated figure 2), Moses fails to disclose delivering the chilled water through a first check valve located in the further water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches delivering the chilled water through a check valve (120) located in a water conduit (shown in figure 11, wherein the check valve (120) is situated downstream the cooling load and upstream the evaporator (54)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system.         
Regarding Claim 22, although Moses discloses delivering the heated water from the at least one heat sink to the at least one chiller through an even further water conduit (shown in annotated figure 2), Moses fails to disclose delivering the heated water through a second check valve located in the even further water conduit.
Kopko, also drawn to a cooling system employing a chiller and free cooling loop, teaches a second check valve (70) located in a water conduit (shown in figure 11, wherein the check valve (70) is situated in a circuit between two heat exchangers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the flow configuration of Moses with a second check valve located in the even further water conduit that connects the fourth water conduit to the second water conduit, as taught by Kopko, the motivation being to prevent the fluid from flowing backwards through the free cooling system, thereby lessening the overall heat exchange effect of the system.         
Regarding Claim 23, Moses further discloses the further water conduit connects the second water conduit to the fourth water conduit (shown in annotated figure 2, wherein the “Further Conduit” is situated between the “Second Conduit” and the “Fourth Conduit”).
Regarding Claim 24, Moses further discloses the even further water conduit connects the fourth water conduit to the second water conduit (shown in annotated figure 2, wherein the “Even Further Conduit” is situated between the “Second Conduit” and the “Fourth Conduit”).
Regarding Claim 27, Moses further discloses the further water conduit connects to the second water conduit between the cooling coil (114) and the even further water conduit (shown in annotated figure 2).
Regarding Claim 28, Moses further discloses the further water conduit connects to the fourth water conduit between the even further water conduit and the evaporator inlet (shown in annotated figure 2).
Regarding Claim 29, Moses further discloses the even further water conduit connects to the fourth water conduit between the at least one heat sink (134) and the further water conduit (shown in annotated figure 2).
Regarding Claim 30, Moses further discloses the further water conduit connects the second water conduit to the fourth water conduit (shown in annotated figure 2); 
the even further water conduit connects the fourth water conduit to the second water conduit (shown in annotated figure 2); 
the further water conduit connects to the second water conduit between the cooling coil and the even further water conduit (shown in annotated figure 2); 
the further water conduit connects to the fourth water conduit between the even further water conduit and the evaporator inlet (shown in annotated figure 2); and 
the even further water conduit connects to the fourth water conduit between the at least one heat sink and the further water conduit (shown in annotated figure 2).
Regarding Claim 31, Moses further discloses operating a first water pump (138) located in the third water conduit (shown in annotated figure 2); and operating a second water pump (118) located in the first water conduit (shown in annotated figure 2).
Regarding Claim 32, Moses further discloses controlling speed of a first variable-speed water pump to control water flow through the at least one cooling coil; and controlling speed of a second variable-speed water pump to control water flow through the at least one heat sink (“Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46)).
Regarding Claim 33, Moses discloses a method of cooling a space, the method comprising at least the acts of: 
in a first mode of operation (“medium power mode”, see Para. 41),
cooling chilled water (water is cooled by evaporator) in at least one chiller comprising an evaporator (110), a condenser (130), an evaporator inlet, an evaporator outlet, a condenser inlet, and a condenser outlet (see annotated figure 2, wherein the condenser and evaporator have a respective inlet and outlet); 
delivering at least a first portion of the chilled water from the at least one chiller to at least one cooling coil (114) through a first water conduit that connects the evaporator outlet to the cooling coil (shown in annotated figure 2); 
cooling supply air at the at least one cooling coil by transferring heat from the supply air to the at least the first portion of the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); 
delivering the at least the first portion of the chilled water from the at least one cooling coil to the at least one chiller through a second water conduit that connects the cooling coil to the condenser inlet (shown in annotated figure 2, wherein the water flows from the indoor heat exchanger (114) to the condenser (130)); 
rejecting heat from the at least one chiller to the chilled water from the at least one cooling coil to form heated water (the water is heated as it passes through the indoor heat exchanger and the condenser, as shown in annotated figure 2); 
delivering the heated water from the at least one chiller to at least one heat sink (134) through a third water conduit that connects the condenser outlet to the at least one heat sink (134, as shown in annotated figure 2);
rejecting heat from the heated water at the at least one heat sink to form the chilled water that is cooled in the at least one chiller (shown in figure 2); and 
delivering the chilled water from the at least one heat sink to the at least one chiller through a fourth water conduit that connects the at least one heat sink to the evaporator inlet (shown in annotated figure 2, wherein the fluid is delivered to the evaporator (110)), and in a second mode of operation (“high power mode”, see Para. 33):
cooling the chilled water in the at least one chiller (shown in figure 2, wherein the evaporator (110) cools the fluid in the indoor circuit (116)); 
delivering the chilled water from the at least one chiller to the at least one cooling coil through the first water conduit (shown in annotated figure 2) that connects the evaporator outlet to the cooling coil (shown in annotated figure 2, wherein the fluid that passes through the evaporator (110) further passes through the indoor heat exchanger (114)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); and 
delivering the chilled water from the at least one cooling coil (114) to the evaporator inlet of the at least one chiller through a further water conduit (shown in annotated figure 2) and through at least one water control valve (162) that controls whether the chilled water passes through the further water conduit (shown in annotated figure 2); wherein,
in the second mode of operation, the cooling the chilled water in at least one chiller comprises cooling the chilled water delivered from the at least one cooling coil to the at least one chiller (shown in annotated figure 2); and wherein 
transitioning from the first mode of operation to the second mode of operation and transitioning from the second mode of operation to the first mode of operation includes: operating the at least one water control valve (162) that controls whether the chilled water passes through the further water conduit (shown in annotated figure 2).
Regarding Claim 34, Moses further discloses in the second mode of operation (“high power mode”, see Para. 33): 
rejecting heat from the at least one chiller to heated water (shown in figure 2, wherein heat generated by the chiller is rejected by the condenser (130) and the outdoor air heat exchanger (134)); 
delivering the heated water from the at least one chiller to at least one heat sink (134) through a third water conduit that connects the condenser outlet to the at least one heat sink (134, as shown in annotated figure 2);
rejecting heat from the heated water at the at least one heat sink (shown in figure annotated 2); and 
delivering the heated water from the at least one heat sink to the at least one chiller through an even further water conduit (shown in annotated figure 2) and through at least one further water control valve (172) that controls whether the heated water passes through the even further water conduit (shown in annotated figure 2, wherein the water is controlled by valve (172) to be delivered to the condenser (130) after being cooled by the outdoor heat exchanger (134)); wherein, 
in the second mode of operation (“high power mode”, see Para. 33), 
the rejecting of the heat from the at least one chiller to the heated water comprises heating the heated water delivered from the at least one heat sink to the at least one chiller (shown in figure 2, wherein the heat is rejected from the chiller loop (126) through the condenser (130), thus heating the water contained within the outdoor circuit (136), said water is then delivered to the outdoor heat sink (134)); and wherein 
transitioning from the first mode of operation to the second mode of operation and transitioning from the second mode of operation to the first mode of operation includes: 
operating the at least one further water control valve (172) that controls whether the heated water passes through the even further water conduit (shown in annotated figure 2).
Regarding Claim 35, Moses further discloses a method of cooling a space, 
the method comprising at least the acts of:
in a first mode of operation (“medium power mode”, see Para. 41);
cooling chilled water (water is cooled by evaporator) in at least one chiller (evaporator (110), a condenser (130), see annotated figure 2);
delivering at least a first portion of the chilled water from the at least one chiller (shown in annotated figure 2) to at least one cooling coil (114); 
cooling supply air at the at least one cooling coil by transferring heat from the supply air to the at least the first portion of the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); 
delivering the at least the first portion of the chilled water from the at least one cooling coil to the at least one chiller (shown in annotated figure 2, wherein the water flows from the indoor heat exchanger (114) to the condenser (130)); 
rejecting heat from the at least one chiller to the chilled water from the at least one cooling coil to form heated water (the water is heated as it passes through the indoor heat exchanger and the condenser, as shown in annotated figure 2); 
delivering the heated water from the at least one chiller to at least one heat sink (134, shown in annotated figure 2); 	
rejecting heat from the heated water at the at least one heat sink (134) to form the chilled water that is cooled in the at least one chiller (shown in annotated figure 2); and 
delivering the chilled water from the at least one heat sink (134) to the at least one chiller (shown in annotated figure 2, wherein the fluid is delivered to the evaporator (110)); and 
in a second mode of operation (“high power mode”, see Para. 33):
cooling the chilled water in the at least one chiller (shown in figure 2, wherein the evaporator (110) cools the fluid in the indoor circuit (116)); 
delivering the chilled water from the at least one chiller to the at least one cooling coil (shown in annotated figure 2, wherein the fluid that passes through the evaporator (110) further passes through the indoor heat exchanger (114)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (“This cooled water is circulated around the indoor circuit 116 and enters the indoor heat exchanger 114 to cool the air inside the building to which the system 100 is operatively connected”, Para. 39 and “The water, cooled in the outdoor heat exchanger, flows through the indoor heat exchanger 114, thereby cooling the indoor air.  This cycle repeats and can be varied based upon changing conditions, electricity costs and/or preferences”, Para. 45); 
delivering the supply air from the at least one cooling coil to the space (see previous annotations regarding the cooling of indoor air by the indoor heat exchanger (114)); and 
delivering the chilled water from the at least one cooling coil (114) to the at least one chiller through at least one water control valve (162); wherein, 
in the second mode of operation, 
the cooling the chilled water in at least one chiller comprises cooling the chilled water delivered from the at least one cooling coil (114) to the at least one chiller (evaporator (110), shown in annotated figure 2) and wherein 	
transitioning from the first mode of operation to the second mode of operation and transitioning from the second mode of operation to the first mode of operation includes: 
operating the at least one water control valve (162, see annotated figure 2); and 
in a third mode of operation (“low power mode”, see Para. 34), 
without operating the at least one chiller (“The second possible mode of operation is the "low power mode" and this mode occurs when the chiller circuit 126 is not operational” (¶ [34])): 
cooling the chilled water in the at least one heat sink (134, “The low power mode includes the opening of the valves 162 and 172 that permit water to flow from the indoor circuit 116 to the outdoor circuit 136 through the conduit 160 and to return through the conduit 170”, Para. 34); 
delivering the chilled water from the at least one heat sink (134) to the at least one cooling coil (114, see Para. 34, wherein the water is delivered to the indoor heat exchanger through the conduit (170)); 
cooling the supply air at the at least one cooling coil by transferring heat from the supply air to the chilled water with the at least one cooling coil (shown in figure 2, wherein the space is cooled through indoor heat exchanger (114) as heat is extracted from said supply air); 
delivering the supply air from the at least one cooling coil to the space (shown in figure 2, wherein the cooled air is delivered to the space through the indoor heat exchanger (114); and
delivering the chilled water from the at least one cooling coil (114) to the at least one heat sink (134); wherein,
in the third mode of operation, the cooling the chilled water in the at least one heat sink (134) comprises cooling the chilled water delivered from the at least one cooling coil (114) to the at least one heat sink (shown in figure 2, wherein fluid is delivered to the outdoor air heat exchanger (134) from the indoor air heat exchanger (114) through conduits (160 and 170)).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US PG Pub. 2013/0199222A1) in view of Kopko et al. (US PG Pub. 2010/0242532) as applied in Claims 15-17, 19-24 and 27-35 above and in further view Pegg (US PG Pub. 2011/0000188A1).
Regarding Claim 25, although Moses discloses passing a portion of the chilled water from the at least one chiller through the first water conduit to the second water conduit (shown in annotated figure 2) and Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), Moses fails to disclose passing a second portion of the chilled water through a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; and controlling a first water valve that controls how much of the chilled water passes through the fifth water conduit and that controls how much of the chilled water passes through the cooling coil.
Pegg teaches passing a second portion of the coolant through a fifth water conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that connects a first conduit (conduit located upstream of the valve (13)) to a second conduit (conduit located downstream of the heat exchanger (11)) bypassing a heat exchanger (11, shown in figure 2); and controlling a first water valve (13) that controls how much of the coolant passes through the fifth water conduit and that controls how much of the coolant passes through the heat exchanger (shown in figure 2, see also Para. 28). It is noted that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to control the flow of coolant both through and around said heat exchangers. Further, the multiple pumps working with multiple heat exchangers is taught by Moses, wherein Pegg teaches a single variable pump and bypass configuration that is applicable to both variable pumps of Moses.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moses with passing a second portion of the chilled water through a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; and controlling a first water valve that controls how much of the chilled water passes through the fifth water conduit and that controls how much of the chilled water passes through the cooling coil, as taught by Pegg, the motivation being maintain a desired temperature of the coolant during various stages of cooling or heating, thereby providing a greater amount of flexibility in delivering said cooling or heating and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange.
Regarding Claim 26, although Moses discloses passing a portion of the chilled water from the at least one chiller through the third water conduit to the fourth water conduit (shown in annotated figure 2) and Moses states “Flow variation within a circuit can take place by changing the speed of the pumps 118 and 138 or by using separate, variable speed pumps that distribute fluid to the heat exchangers 114 and 134.  Thus, in some circumstances the pumps 118 and 138 do not impel fluid to the heat exchangers 114 and 134, but the variable speed pumps do”, (Para. 46), thereby disclosing that variable pumps are utilized to regulate the fluid flow through the heat exchangers (114 and 134), Moses fails to disclose passing a portion of the heated water from the at least one chiller through a sixth water conduit that connects the third water conduit to the fourth water conduit bypassing the at least one heat sink; and controlling a second water valve that controls how much of the heated water passes through the sixth water conduit and that controls how much of the heated water passes through the at least one heat sink.
Pegg teaches passing a portion of the coolant through a sixth water conduit (shown in figure 2, being the conduit that connects the bypass valve (13) to the conduit downstream of the oil cooler (11)) that connects a third conduit (conduit located upstream of the valve (13)) to a fourth conduit (conduit located downstream of the heat exchanger (11)) bypassing a heat exchanger (11, shown in figure 2); and controlling a second water valve (13) that controls how much of the coolant passes through the sixth water conduit and that controls how much of the coolant passes through the heat exchanger (shown in figure 2, see also Para. 28). It is noted that Moses teaches the variable speed pumps working to alter coolant flow through heat exchangers wherein Pegg teaches that bypass conduits are well known for working with variable speed pumps in order to control the flow of coolant both through and around said heat exchangers. Further, the multiple pumps working with multiple heat exchangers is taught by Moses, wherein Pegg teaches a single variable pump and bypass configuration that is applicable to both variable pumps of Moses.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Moses with passing a second portion of the chilled water through a fifth water conduit that connects the first water conduit to the second water conduit bypassing the cooling coil; and controlling a first water valve that controls how much of the chilled water passes through the fifth water conduit and that controls how much of the chilled water passes through the cooling coil, as taught by Pegg, the motivation being maintain a desired temperature of the coolant during various stages of cooling or heating, thereby providing a greater amount of flexibility in delivering said cooling or heating and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
On Page 16 of the Arguments the Applicant states, “Moses and Kopko (US 20100242532), which were cited against previous claim 15, even if combined, do not teach or suggest a method: wherein transitioning from the first mode of operation to the second mode of operation and transitioning from the second mode of operation to the first mode of operation includes: operating the at least one water control valve that controls whether the chilled water passes through the further water conduit; and passing water through multiple check valves as recited in current claim 15, at least not in combination with the other limitations of claim 15.” The Examiner respectfully disagrees. The water control valve is taught by Moses as being instrumental in diverting the water through the different piping configurations based upon the desired power mode requested.  Further, Kopko teaches that check valves are known to be situated within pipes of a heat exchange system in order to prevent backflow that diminishes the heat exchange capability of said system. 
On Page 17 of the Arguments the Applicant states, “As a result, a person of ordinary skill in the art would have had no motivation to modify Moses by incorporating features from Pegg or Boisvert even if the combination resulted in the currently claimed invention. Pegg concerns an exhaust gas recirculation (EGR) system in a motor vehicle, and Boisvert concerns a hydraulic system that drives an electrical generator on a motor vehicle. Applicant maintains that neither of these cited documents is from the same field of endeavor as the present invention or reasonably pertinent to the problem faced by the inventor of the present invention. In addition, neither would have commended itself to the inventor's attention in considering the problem addressed by the present invention. As a result, these cited documents are not analogous art.” The Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention (see MPEP 2141.01(a)). In this case, Moses is drawn to a heat exchange system that controls and circulates working fluid to heat exchangers utilizing pumps, whereas Pegg is also concerned with controlling and distributing working fluid in a heat exchange system, having the structure claimed in the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention, to have modified the invention of Moses by incorporating the bypass conduit and first valve that controls how much of the coolant passes through said conduit, to maintain a desired temperature of coolant during various stages of conditioning, thereby providing a greater amount of flexibility in delivering said conditioning and to further regulate the amount of flow through a heat exchanger to provide a precise level of heat exchange. The problem, regarding the current rejection and instant invention, is controlling and maintaining a working fluid flow within a heat exchange system, whereas both Moses and Pegg are actively attempting to solve said problem. One of ordinary skill in the art having read the Moses reference and understanding that working fluid is required to be controlled and regulated within a heat exchange circuit in order to produce desired heat exchange capabilities, would seek out structure capable of maintaining a working fluid flow direction or regulating the working fluid flow in order to produce the required heat exchange, such as explicitly disclosed in the Pegg reference.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention (see MPEP 2141.01(a)). In this case, Moses is drawn to a heat exchange system that controls and circulates working fluid to heat exchangers utilizing variable speed pumps, whereas Boisvert is also concerned with controlling and distributing working fluid in a system that utilizes a bypass passage and a valve in order to control said fluid that coincides with the structure claimed in the instant application.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention, to have modified the invention of Moses by incorporating the bypass conduit and valve that controls how much of the working fluid passes through said conduit of Boisvert, to maintain a desired level of flow through a heat producing component with less costly components or with a less complex control scheme. The problem, regarding the current rejection and instant invention, is controlling and maintaining a working fluid flow within closed circuit containing a heat exchanger, whereas both Moses and Boisvert are actively attempting to solve said problem. One of ordinary skill in the art having read the Moses reference and understanding that working fluid is required to be controlled and regulated within a heat exchange circuit in order to produce desired heat exchange capabilities, would seek out structure capable of maintaining a working fluid flow direction or regulating the working fluid flow in order to produce the required flow rate, such as explicitly disclosed in the Boisvert reference.
The test for analogous art, as previously stated, does indeed allow for references to be utilized from all fields as long as the references are “reasonably pertinent” to the problem facing the inventor. Contrary to what the Applicant suggests, the search for prior art is not limited to only references sharing the same design criteria as the instant invention, references emanating from differing fields are analogous as long as they are “reasonably pertinent”, which is clearly the case here, as both Moses, Pegg and Boisvert are drawn to controlling and regulating the flow of working fluid within a heat exchange system.
MPEP 2141.01(a) states “The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited”. It appears as though the Applicant is proposing an overly narrow interpretation of the problem in order to limit the scope of the prior art, as stated above. The instant invention is drawn to controlling the flow of working fluid within a heat exchange circuit. One of ordinary skill in the art having reviewed the instant specification would realize that the problem being solved by the check valves and bypass conduit is in fact regulating and controlling the working fluid. Therefore, having understood the problem facing the inventor, the scope of the prior art would at least encompass references pertaining to regulating and controlling the working fluid within a heat exchange circuit in order to solve the problem of regulating the heat exchange output or adverse reactions to the working fluid not flowing as intended, such as the Pegg or Boisvert reference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763